Case 1:18-cv-00717-SGB Document 12 Filed 11/14/18 Page 1 of 2

In the Auited States Court of Federal Claims

No. 18-717
Filed: November 14, 2018

SEER Se of She oe oe fe fe oe os oe oe oie oR he 2 oe ofc ae oe coe ft oe oe ofr oe oe oe a eo oR oh eo

%

JACQUELINE YORRO, *
Ed

Plaintiff, pro se, *

*

Vv. *
*

THE UNITED STATES, *
*

Defendant. *

%

SoBe a oie ois eos of oe oie hs ae a oh oe oe oft fe oi oft oft ot oe afte oe oe oe oe fe oft eo ae os ok oe ok oe

FINAL ORDER DISMISSING COMPLAINT FOR FAILURE TO PROSECUTE

On May 21, 2018, Plaintiff filed a Complaint in the United States Court of Federal Claims
that alleged retaliation by officers at the Taconic Correctional Facility against Plaintiffs children
and 88 year-old father. Compl. at 1. That same day, Plaintiff filed a Motion For Leave To Proceed
in Forma Pauperis. On June 13, 2018, the court granted the May 21, 2018 Motion.

On August 3, 2018, the Government filed a Motion For An Enlargement Of Time To
Answer The May 21, 2018 Complaint. On August 6, 2018, the court granted the August 3, 2018
Motion.

On August 6, 2018, the Government filed a Motion To Dismiss. The deadline for Plaintiff
to respond to the August 6, 2018 Motion To Dismiss was September 4, 2018. As of November
13, 2018, Plaintiff failed to file a Response to the Government’s August 6, 2018 Motion To
Dismiss.

On October 1, 2018, the court issued an Order directing Plaintiff to show cause why she
failed to comply with the September 4, 2018 deadline. As of November 13, 2018, however,
Plaintiff has not complied with the October 1, 2018 Order.

Rule 41(b) of the United States Court of Federal Claims (“RCFC”) states that “[i]f the
plaintiff fails to prosecute or to comply with these rules or a court order, the court may dismiss on
its own motion or the defendant may move to dismiss the action or any claim against it.” RCFC
41(b).

In light of Plaintiff s failure to prosecute the above-captioned case and comply with court-
mandated deadlines, the court dismisses the May 21, 2018 Complaint for failure to prosecute.

POL? 1450 O000 L34b 3240

 
Case 1:18-cv-00717-SGB Document 12 Filed 11/14/18 Page 2 of 2

In light of Plaintiffs failure to prosecute the above-captioned case and comply with court-
mandated deadlines, the court dismisses the May 21, 2018 Complaint for failure to prosecute.

Accordingly, the Clerk of Court of directed to close this case. All pending motions are
dismissed as moot.

IT IS SO ORDERED.

SAN G. BRADEN
enior Judge

 
